FILED IN COURT OF APPEALS
                                                12th Court of Appeals District




                                                CATHY S. LUSK,



                                                                        FILE COPY



        RE:   Case No.    14-0524                             DATE:        3/30/2015
        COA #:   12-13-00075-CV            TC#:      08CV30196
STYLE:KEY ENERGY SERVICES,          LLC
   v.   SHELBY   COUNTY   APPRAISAL       DISTRICT
     Petitioner's motion for rehearing was this 'day
filed in the above styled and numbered case.




                           MS.   CATHY    S.   LUSK
                           CLERK, TWELFTH COURT OF APPEALS
                           1517 WEST FRONT, SUITE 354
                           TYLER,   TX     75702